Citation Nr: 0323687	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  00-14 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for headaches, 
status post left eye injury, currently rated at 10 percent.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently rated at 10 percent.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to December 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Des Moines, Iowa (RO).  

During the pendency of this appeal, the RO issued a rating 
decision in April 2003 that granted service connection for 
personality changes and cognitive disorder due to head 
injury.  The RO assigned a 30 percent disability evaluation 
effective from June 2001.  Therefore, the Board will not 
address any evidence or contentions relevant to that 
disability in relation to its discussion of the propriety of 
an increased evaluation for headaches.

The Board observes that the veteran filed a claim of 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU) in June 2003.  That claim 
is referred to the RO for the appropriate development and 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's headaches, status post left eye injury, are 
productive of frequent migraines with associated visual 
symptoms. 

3.  The veteran's chondromalacia of the left knee is 
manifested by pain and tenderness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for 
headaches, status post left eye injury, have been met.  38 
U.S.C.A. § 1155, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.124a, Diagnostic Code 
8100 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  38 
U.S.C.A. § 1155, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.71a, Diagnostic Code 
5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims by 
means of the October 1999 rating decision, the February 2000 
Statement of the Case, and the June 2000 and June 2003 
Supplemental Statements of the Case.  

In the Statement of the Case and the Supplemental Statements 
of the Case, the veteran was informed of the basis for the 
denial of his claims, of the type of evidence that he needed 
to submit to substantiate his claims, and of all regulations 
pertinent to his claims.  In addition, the RO specifically 
advised the veteran of the provisions of the VCAA in an April 
2003 letter.  Therefore, the Board finds that these various 
documents and letters provided to the veteran satisfy the 
notice requirements of 38 U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
and considered the relevant VA and private medical records 
and afforded the veteran several VA examinations.  The 
veteran also presented testimony in support of his claims at 
a personal hearing before the RO.  Finally, in April and July 
2003, the veteran wrote that he had no additional evidence to 
submit in support of his claims.  Therefore, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  With any form 
of arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

I.	Headaches

The record shows that the RO granted service connection for 
left eye injury with headaches, blurred vision, and 
photophobia in a January 1980 rating decision and assigned a 
10 percent disability evaluation effective from December 
1978.  Subsequent rating decisions have confirmed and 
continued this evaluation.  The veteran submitted a claim for 
an increased rating in July 1999 that was denied by the 
October 1999 rating decision on appeal.

In relation to the current appeal, a VA neurological 
examination was performed in September 1999.  At that time, 
the veteran reported bifrontal and periorbital headaches with 
photophobia, but without nausea or vomiting.  These headaches 
occurred two to three times per month and the veteran used 
medication as needed.  He had no other neurological 
manifestations with these headaches.  Objectively, 
evaluations of the reflexes, cranial nerves, and sensory and 
motor systems were normal.  The veteran was diagnosed with 
atypical migraine cephalgia.

At his personal hearing before the RO in March 2000, the 
veteran testified that his headaches had worsened and that he 
had blurred vision and photophobia associated with the 
headaches.  His eyesight was normal in the absence of 
headaches.  He used nonprescription medication to relieve the 
pain.  

Records from Pella Regional Medical Center dated March 2000 
show that the veteran reported migraines two to three times 
per month with some photophobia.  He presented in December 
2000 with a migraine with blurred vision.  The impression was 
probable aura from migraine.  In July 2001, the veteran 
received an Imitrex injection for a migraine with nausea and 
photophobia.  The physical examination was negative and he 
was assessed with migraine cephalgia.

VA treatment records show that the veteran presented with 
complaint of headache with blurred vision in December 2000.  
In March 2001, the veteran reported more frequent headaches 
in the occipital, temporal, and retrorbital areas.  These 
headaches were usually preceded by fogginess of the eyes and 
sometimes had associated blurred vision, vomiting, and 
nausea.  The physical examination was negative and the 
veteran was assessed with recurrent migraines and prescribed 
medication.  

At a March 2001 VA neurology consultation, the veteran 
reported that his headaches now occurred up to three times 
per week.  He had flashing lights or blurred vision with the 
headaches and they lasted from four hours to three days.  He 
needed to lay down in a dark room when they occurred.  
Objectively, neurological, cranial nerve, motor and sensory 
examinations were negative.  The veteran continued to report 
headaches in April 2001.  A CT scan of the brain performed 
that month found no intracranial abnormality but identified a 
focus of encephalomalacia in the left frontal lobe with the 
appearance of an old injury.

At a VA neurology consultation in May 2001, it was noted that 
the veteran was doing well on medication.  The physical 
examination was negative and the veteran was assessed with 
status-post traumatic brain injury with migraines under good 
control.  At a follow-up in July 2001, it was noted that an 
MRI of the brain had identified an arachnoid cyst in the 
right parietal region.  The veteran had a recent increase in 
headaches associated with the stress of recently breaking his 
right kneecap.

At a July 2002 VA eye examination, the veteran reported 
migraines three times per week with pain rated as 8/10.  The 
migraines began with visual symptoms followed by pain, with 
nausea and vomiting often accompanying the pain.  They lasted 
from a few hours to several days.  The veteran's vision 
remained blurred while the headache pain was present.  The 
pain was relieved with medication.  Objectively, visual and 
eye examinations were normal.  The veteran was diagnosed with 
migraines with visual symptoms, good response to Imitrex 
treatment.  

At another July 2002 VA examination, the veteran described 
his migraines as severe and disabling, with blurred vision.  
The attacks had increased in severity and frequency but were 
better controlled by medication.  Physical examination of the 
head, neck, and left eye was normal.  The veteran was 
diagnosed with migraine headaches, with apparent worsening in 
severity and frequency, but no evidence of increased 
disability due to more effective treatment.

The veteran was followed for migraines and given Imitrex 
injections in February and March 2002.  At a neurology 
consultation in September 2002, the veteran was assessed with 
post-concussion migraines with borderline control on Imitrex.  
The veteran continued to be followed from January through May 
2003 with a diagnosis of post-concussion syndrome with 
chronic headaches.  

The veteran's headaches, status post left eye injury, have 
been assigned a 10 percent schedular evaluation pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2002).  Under the 
provisions of this Diagnostic Code, characteristic 
prostrating attacks averaging one in two months over the last 
several months shall be evaluated as 10 percent disabling.  
Characteristic prostrating attacks occurring on an average of 
once a month over the last several months shall be evaluated 
as 30 percent disabling, and very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability shall be evaluated as 50 percent 
disabling.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's overall disability picture 
most closely approximates a 30 percent evaluation.  In this 
regard, the Board observes that the veteran has consistently 
presented for medical treatment of recurrent migraines.  The 
migraines occur up to three times per week and have increased 
in severity.  These migraines are associated with 
photophobia, blurred vision, and occasional nausea and 
vomiting.  The migraines also cause incapacitation at times.  
Nevertheless, the Board finds that the criteria for a 50 
percent evaluation have not been met in that the veteran's 
headaches are controlled by medication and do not result in 
severe economic inadaptability.  Accordingly, the Board finds 
that the criteria for a 30 percent evaluation, but no more 
than 30 percent, have been met.

II.	Left Knee

The record shows that the RO granted service connection for 
chondromalacia of the left knee in a January 1980 rating 
decision and assigned a 10 percent disability evaluation 
effective from December 1978.  Subsequent rating decisions 
have confirmed and continued this evaluation.  The veteran 
submitted a claim for an increased rating in July 1999 that 
was denied by the October 1999 rating decision on appeal.

An April 1999 report from Daniel W. Vande Lune, M.D., stated 
that the veteran was diagnosed with disc degeneration of the 
lumbar spine and bilateral knee pain.  He suggested that the 
veteran perform a more sedentary job without prolonged 
walking.  Records from Pella Regional Medical Center show 
that the veteran had both knees examined in April 1999.  
Objectively, the veteran had no crepitation or instability, a 
full range of motion, and good quadriceps muscles.  
Tenderness was elicited and he was assessed with 
chondromalacia.  In an August 1999 note, G. M. Arnott, M.D., 
stated that the veteran should alternate sitting, standing, 
and walking at work.

In relation to the present appeal, a VA examination was 
performed in September 1999.  At that time, the veteran 
reported that his knee had worsened and that he had 
instability, locking, and occasional swelling of the knee.  
He worked as a mail carrier and wore a brace while at work.  
There was no fatigability or lack of endurance related to the 
knee.  The knee symptoms were fairly constant and steady 
although there were times of increased pain.  Upon 
examination, the knee had a full range of motion from 0 to 
150-160 degrees without pain.  There was no deformity, edema, 
or tenderness.  The collateral ligaments were stable and 
movements during the examination were normal.  The x-ray 
report was negative.  The veteran was diagnosed with possible 
internal derangement of the left knee.

At his personal hearing before the RO in March 2000, the 
veteran testified that he currently walked a lot as a mail 
carrier.  His walking was limited to 6 hours per day due to 
his knee.  He wore a brace and used Ibuprofen 3 or 4 times 
per week.  His knee sometimes gave out on his mail route.  
After work, he elevated his leg and used pain relievers.  He 
had redness but no swelling of the knee.  The veteran claimed 
that he had depleted his sick and annual leave due to his 
knee and other disabilities. 

VA clinical records include a March 2001 entry in which the 
veteran reported that his left knee gave way and caused him 
to fall.  He had no locking of the knee.  Upon examination, 
there was no swelling, deformity, or tenderness.  The veteran 
walked with a smooth and steady gait and had a full range of 
motion of the knee.  At an April 2001 orthopedic 
consultation, the veteran reported anterior knee pain and 
giving way of the knee.  He had no swelling or locking.  He 
wore a hinged brace.  The physician observed normal walking 
and transfer.  The veteran squatted and rose effortlessly, 
with no crepitation or pain.  Range of motion of the left 
knee was from 0 to 150 degrees and ligaments were stable with 
no mechanical derangements.  There was a positive patella 
compression test with pain, mild quadriceps atrophy, and an 
apparent hypermobile patella.  The x-ray report was negative.  
The impression was patellofemoral syndrome, probable 
chondromalacia, quadriceps insufficiency.

The veteran continued to be followed for chronic left knee 
pain in February and March 2002.  He used Motrin with minimal 
improvement.  Additional records from Pella Medical Center do 
not disclose any specific left knee treatment.  The veteran 
was followed from March 2000 through May 2002 for migratory 
arthralgias.  The veteran also sustained a right patellar 
fracture and left foot injury in June 2001.

At a VA examination performed in July 2002, the veteran 
reported pain and giving way of the left knee.  He continued 
to work as a mail carrier and wore braces on both knees.  
Upon examination, extension was to 5 degrees, and flexion was 
to 140 degrees, with complaint of pain on flexion due to 
stiffness.  There was no muscular abnormality, deformity, 
swelling, inflammation, or crepitation.  The examiner could 
not identify a definite abnormality of the left knee.  An 
August 2002 x-ray report found minimal osteophyte formation 
along the articular margins of the left knee.

In January 2003, the veteran reported an increase of knee 
pain.  He used his knee brace continuously to prevent falls.  
Physical examination was negative except for tenderness and 
limitation of flexion by 15 degrees.  The veteran presented 
for an orthopedic consultation in February 2003 due to 
chronic left knee pain.  He reported some locking of the knee 
and giving way.  Physical examination found no effusion or 
warmth, full extension, and flexion to 130 degrees.  The 
veteran exhibited some pain with patellar mobilization, and 
palpating the medial and lateral joint lines and hamstring 
tendons.  The left distal quadriceps was 2 centimeters 
smaller than the right.  The veteran was assessed with 
probable patellofemoral syndrome. 

In March 2003, an MRI found intact cruciate and collateral 
ligaments, and minimal chondromalacia patella.  In May 2003, 
the veteran presented with onset of persistent pain in the 
left knee.  He walked with a limp.  The knee had a full range 
of motion with no swelling, deformity, effusion, or muscle 
wasting.  It was tender to palpation.  Deep tendon reflexes 
and sensation were intact.  The veteran was assessed with 
left knee and thigh pain; possible patellofemoral syndrome.  
Sedentary work without prolonged standing or walking was 
recommended. 

The veteran's chondromalacia of the left knee has been 
assigned a 10 percent schedular evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  Under this 
Diagnostic Code, slight impairment of the knee with recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  Moderate impairment of the knee warrants a 20 
percent evaluation, and a 30 percent evaluation requires 
severe impairment. 

Applying the above criteria to the facts of this case, the 
Board finds that the criteria for a higher evaluation have 
not been met in that the veteran has no more than slight 
impairment due to recurrent subluxation or lateral 
instability.  In this regard, the Board observes that the 
record contains no objective evidence of ligamentous 
instability.  Although the veteran complains of his knee 
giving way, the objective evaluations have been essentially 
negative.

In addition, the Board finds that no alternative Diagnostic 
Code would afford the veteran a higher evaluation.  The 
record contains no x-ray evidence of degenerative joint 
disease; therefore, Diagnostic Codes 5003 and 5010 are not 
for application.  In addition, the veteran has, at most, 
minimal limitation of flexion of the knee.  Accordingly, the 
Diagnostic Codes for limitation of range of motion would not 
afford a higher evaluation.  See Diagnostic Codes 5256, 5261.  
Consequently, the Board finds that an evaluation in excess of 
10 percent is not warranted.  In making its decision, the 
Board has applied 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995) but finds that the 
currently assigned evaluation adequately compensates for the 
pain associated with the veteran's left knee disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  
There has been no showing in the present case that the 
veteran's left knee disability caused marked interference 
with his employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards.  Rather, the record suggests 
that the veteran's employment has been impaired by his back 
disability.  Accordingly, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation of 30 percent for headaches, status post left 
eye injury, is granted, subject to the provisions governing 
the award of monetary benefits.

An evaluation in excess of 10 percent for chondromalacia of 
the left knee is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.



 

